UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-K/A AMENDMENT NO. 2 (Mark one) x Annual Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the Fiscal Year Ended March31, 2010 OR o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Commission File Number 000-26372 ADAMIS PHARMACEUTICALS CORPORATION (Exact name of registrant as specified in its charter) Delaware 82-0429727 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 2658 Del Mar Heights Rd., #555, Del Mar, CA 92014 (Address of Principal Executive Offices)(zip code) Registrant’s telephone number, including area code: (858) 401-3984 Securities registered pursuant to Section12(b)of the Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g)of the Act: Common Stock, $0.0001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨ NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES o NO x Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (orfor such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES o NO x The aggregate market value of the voting stock held by non-affiliates of the Registrant as of September 30, 2009 was $ 8,059,665. At June 30, 2010, the Company had 51,447,953 shares outstanding. Documents Incorporated by Reference: None EXPLANATORY NOTE The purpose of this Amendment No. 2 to our Annual Report on Form 10-K/A is to amend Part II, Item 9B, and Part III, Items 10 through 14, of our Annual Report on Form 10-K for the fiscal year ended March31, 2010, which was filed with the U.S. Securities and Exchange Commission on July 14, 2010, as amended on July 20, 2010 (the “Original Report”), to disclose the results of a shareholder meeting held on February 26, 2010 and to include information previously omitted from the Original Report in reliance on General Instruction G to Form 10-K. ADAMIS PHARMACEUTICALS CORPORATION ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED MARCH 31, 2010 TABLE OF CONTENTS PartII Item 9B. OTHER INFORMATION 2 PartIII Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 2 Item 11. EXECUTIVE COMPENSATION 4 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 7 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 8 Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 9 PartIV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 10 Information Relating to Forward-Looking Statements This Annual Report on Form 10-K includes “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995 which provides a “safe harbor” for these types of statements.These forward-looking statements are not historical facts, but are based on current expectations, estimates and projections about our industry, our beliefs and our assumptions.These forward-looking statements include statements about our strategies, objectives and our future achievement.To the extent statements in this Annual Report involve, without limitation, our expectations for growth, estimates of future revenue, our sources and uses of cash, our liquidity needs, our future products, expense, profits, cash flow balance sheet items or any other guidance on future periods, these statements are forward-looking statements.These statements are often, but not always, made through the use of word or phrases such as “believe,” “will,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” and “would.”These forward-looking statements are not guarantees of future performance and concern matters that could subsequently differ materially from those described in the forward-looking statements.Actual events or results may differ materially from those discussed in this Annual Report on Form 10-K.We undertake no obligation to release publicly the results of any revisions to these forward-looking statements or to reflect events or circumstances arising after the date of this Report.Important factors that could cause actual results to differ materially from those in these forward-looking statements are disclosed in this Annual Report on Form 10-K, including, without limitation, those discussion under “Item 1A. Risk Factors,” in “Item 1. Business” and in “Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations,” as well as other risks identified from time to time in our filing’s with the Securities and Exchange Commission, press releases and other communications. Unless the context otherwise requires, the terms “we,” “our,” and “the Company” refer to Adamis Pharmaceuticals Corporation, a Delaware corporation (formerly Cellegy Pharmaceuticals, Inc.), and its subsidiaries. 1 PARTII ITEM 9B:OTHER INFORMATION On February 26, 2010, the Company held a Special Meeting of Shareholders to consider and vote upon a proposal to approve and adopt the Agreement and Plan of Reorganization, dated as of December4, 2009, providing for the acquisition of LaJolla Pharmaceutical Company by the Company.At the Special Meeting, there were 26,304,869 shares of common stock present either in person or by proxy, or 59% of the outstanding shares of common stock, which represented a quorum. The final result of the voting at the Special Meeting was as follows: For Against Abstain Broker Non-Votes 65 0 Asthe Company previously reported in aReport on Form 8-K filed on March 4, 2010, after the Special Meeting the Company and La Jolla terminated the merger agreement, following the inability of La Jolla to obtain a quorumto hold a special meeting of its stockholders relating to the proposed transaction. PARTIII ITEM 10:DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors The following table sets forth the names and ages of our current directors, executive officers, significant employees, and the principal offices and positions with us held by each person. Our executive officers are appointed by our Board of Directors, or the Board. Our directors serve until the earlier to occur of the appointment of his or her successor at the next meeting of shareholders, death, resignation or removal by the Board of Directors. There are no family relationships among our directors, executive officers, or significant employees. Name Age Principal Occupation Director Since Dennis J. Carlo 66 Chief Executive Officer of the Company and Director David J. Marguglio 39 Vice President of Business Development and Investor Relations of the Company and Director Robert O. Hopkins 49 Vice President, Finance and Chief Financial Officer Richard L. Aloi 55 President, Adamis Laboratories, Inc. and Director Dennis J. Carlo, Ph.D.Dr. Carlo became Chief Executive Officer and a director of the Company in April 2009 in connection with the closing of the merger transaction between Cellegy and Adamis.He has been Adamis’ Chief Executive officer since October 2006.From 1982 to 1987, he served as Vice President of Research and Development and Therapeutic Manufacturing at Hybritech Inc., which was acquired by Eli Lilly & Co in 1985.After the sale to Lilly, Dr. Carlo, along with Dr. Jonas Salk, James Glavin and Kevin Kimberland,founded Immune Response Corporation, a public company, where he served as its President and Chief Executive Officer from 1994 to 2002.He served as president of Telos Pharmaceuticals, a private biotechnology company, from 2003 to 2006. Dr. Carlo has extensive experience in the development of vaccines and biologics.Early in his career, as Director of developmental and basic cellular immunology and Director of bacterial vaccines and immunology at Merck & Co., he oversaw research and product development for PNEUMOVAX (14-valent polysaccharide vaccine), MENINGOVAX A, MENINGOVAX C, MENINGOVAX A-C, and H. influenza type b, and also directed a multi-disciplinary task force whose goal was the development of novel adjuvants.At Hybritech, he managed a successful program to carry out research and development in the area of monoclonal antibody and cancer therapy.At Immune Response Corporation, he established a program for an AIDS therapeutic vaccine and led the product development in clinical trials.Dr. Carlo received a B.S. degree in microbiology from Ohio State University and has a Ph.D. in Immunology and Medical Microbiology from Ohio State University.The Board has concluded that Dr. Carlo should serve on our Board based on his executive experience, specifically his experience as Chief Executive Officer at Immune Response and senior management positions at numerous companies in the biotechnology industry, his extensive knowledge of the markets in which the Company competes and intends to compete, and his deep knowledge of our Company gained from his position as an officer of the Company. 2 David J. Marguglio.Mr. Marguglio became Vice President of Business Development and Investor Relations and a director of the Company in April 2009 in connection with the closing of the merger transaction between Cellegy and Adamis.He has been Adamis’ Vice President of Business Development and Investor Relations since its inception in June 2006.From 1996 to 2006, he has held various positions of Vice President with Citigroup Global Markets, Smith Barney and Merrill Lynch.Before entering the financial industry, from 1994 to 1996, he founded and ran two different startup companies, the latter of which was eventually acquired by a Fortune 100 company. From 1993 to 1994, he served as financial counsel for the commercial litigation division of a national law firm.Mr. Marguglio is a licensed securities representative, securities agent, and investment advisor.He received a degree in finance and business management from the Hankamer School of Business at Baylor University.The Board has concluded that Mr. Marguglio should serve on our Board based on his executive experience, including his experience in business development of new companies and financial services background, and his deep knowledge of our Company gained from his position as an officer of the Company. Robert O. Hopkins.Mr. Hopkins became Vice President, Finance and Chief Financial Officer of the Company in connection with the closing of the merger transaction between Cellegy and Adamis.He joined Adamis in April 2007 as Vice President, Finance and Chief Financial Officer.From 2000 to 2004, he was an Executive Vice President and the Chief Financial Officer of Chatham Capital Corp.In that position he managed financial operations for a corporation that held several hospitals, an extensive life sciences operation and a number of other business units within its portfolio.Mr. Hopkins served as Chief Financial Officer of Veritel Corp from 1999 and 2000, a biometric software company.He has also served as Chief Operating Officer for Circle Trust Company from 2004 to 2005, during which time he was responsible for corporate reorganization after acquiring a troubled trust company.From 2005 until Mr. Hopkins joined Adamis in April 2007, he consulted for Acumen Enterprises providing analysis and business plans for the various projects with which the company was involved.From 1997 to 1999, Mr. Hopkins was Senior Vice President for Finance for the Mariner Post-Acute Network, Atlanta, Georgia.In this position he was responsible for financial management of a division consisting of 12 long-term, acute care hospitals.Among his previous medical-related experience, he has served as Assistant Administrator of Finance for Kindred Hospitals; President and Chief Executive Officer of Doctors Hospital of Hyde Park; and Vice President of Accounting for Cancer Treatment Centers of America.Mr. Hopkins received a B.S. degree in Finance from Indiana State University and an M.B.A. from Lake Forest Graduate School of Management. Richard L. Aloi. Mr. Aloi became a director of the Company in April 2009 in connection with the closing of the merger transaction between Cellegy Pharmaceuticals, Inc. and Adamis.He is President of Adamis Laboratories, Inc., which is a wholly-owned subsidiary of Adamis.He joined Adamis as an officer and director in connection with Adamis’ acquisition of Adamis Labs in April 2007.He founded Aero Pharmaceuticals in 1997 and served as its President from 1997 to 2007.He developed Aero into a distributor of allergen extracts and related products, and managed Aero’s transition to a specialty pharmaceutical provider.From 1979 to 1997, before founding Aero, Mr. Aloi was Director of Sales and Marketing at Center Laboratories (a division of E. Merck), a manufacturer of allergenic extracts and prescription respiratory products, including the market leading epinephrine auto-injector.At Center Laboratories, Mr. Aloi oversaw a 50-person marketing group which included over 35 field sales representatives.His earlier positions within Center Laboratories included Sales Representative, Regional Manager, and National Sales Manager.Mr. Aloi has served in leadership and advisory roles for industry groups, including the Allergen Product Manufacturers Association, the American College of Allergy Asthma & Immunology, and the American Academy of Allergy Asthma & Immunology.Mr. Aloi received a B.A. in Political Science from Boston College in 1976.The Board has concluded that Mr. Aloi should serve on our Board based on his executive experience, including his experience in several senior management positions in the pharmaceutical industry, his extensive knowledge of the market for allergy and respiratory products, including epinephrine products, and his deep knowledge of our Company gained from his position as an officer of the Company. Board Composition The board of directors has no independent directors as of March 31, 2010.No directors qualified as independent directors under the standards set forth in the listing requirements of the NASDAQ Stock Market, or NASDAQ, based on representations from each director and a review of any relevant transactions or relationships between each director, any member of his or her family, and the Company, its senior management and its independent registered public accounting firm.The NASDAQ definition of independence includes a series of objective tests, such as that the director is not, and has not been for at least three years, one of our employees and that neither the director, nor any of his family members, has engaged in various types of business dealings with us.In making these determinations, the Company’s directors reviewed and discussed information provided by the directors and the Company with regard to each director’s business and personal activities as they may relate to the Company and its management. 3 Director Nomination Process The Nominating and Governance Committee, the functions of which are currently performed by the full board of directors, will consider director candidates recommended by stockholders.Stockholders who wish to recommend to the committee candidates for election to the Board of Directors must do so in writing.The recommendation should be sent to the Secretary of the Company, 2658 Del Mar Heights Road, Del Mar, CA 92014, who will, in turn, forward the recommendation to the Nominating and Governance Committee.The recommendation must set forth (i) the name and address as they appear on the Company’s books of the stockholder making the recommendation and the class and number of shares of capital stock of the Company beneficially owned by such stockholder and (ii) the name of the candidate and all information relating to the candidate that is required to be disclosed in solicitations of proxies for election of directors under the federal proxy rules.The recommendation must be accompanied by the candidate’s written consent to being named in the Company’s proxy statement as a nominee for election to the Board and to serving as a director, if elected.Stockholders must also comply with all requirements of the Company’s bylaws with respect to nomination of persons for election to the Board of Directors.The Company may also require any proposed nominee to furnish such other information as the Company or the committee may reasonably require to determine the eligibility and qualifications of the nominee to serve as a director.In performing its evaluation and review, the committee generally does not differentiate between candidates proposed by stockholders and other proposed nominees, except that the committee may consider, as one of the factors in its evaluation of stockholder recommended candidates, the size and duration of the interest of the recommending stockholder or stockholder group in the equity of the Company. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Securities Exchange Act of 1934, as amended, requires that our executive officers and directors, and persons who own more than 10% of a registered class of our equity securities, file reports of ownership and changes in ownership (Forms 3, 4 and 5) with the SEC.Executive officers, directors and greater-than-10% holders are required to furnish us with copies of all of these forms which they file. Based solely on our review of these reports or written representations from certain reporting persons, we believe that during fiscal year 2010, all filing requirements applicable to our officers, directors, greater-than-10% beneficial owners and other persons subject to Section16(a) of the Exchange Act were met. Code of Business Conduct and Ethics The Board has adopted a Code of Business Conduct and Ethics that applies to all directors, officers and employees of the Company.The Company will provide any person, without charge, a copy of the Code.Requests for a copy of the Code may be made by writing to the Company at Adamis Pharmaceuticals Corporation, 2658 Del Mar Heights Rd., #555, Del Mar, CA 92014, Attention: Chief Financial Officer. ITEM 11:EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth all compensation awarded, earned or paid for services rendered in all capacities to Adamis during fiscal year 2010 and 2009 to (i) each person who served as Adamis’ chief executive officer during 2010, (ii) each person who served as Adamis’ principal financial officer during 2010, (iii) the three most highly compensated officers other than the chief executive officer and principal financial officer who were serving as executive officers at the end of 2010 and whose total compensation for such year exceeded $100,000, and (iv) up to two additional individuals for whom disclosures would have been provided in this table, but for the fact that such persons were not serving as executive officers as of the end of 2010. Name and Principal Position Year Salary ($) Bonus ($) Stock Award ($) All Other
